Citation Nr: 1544090	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-33 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating, greater than 70 percent, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for residuals of a traumatic brain injury traumatic brain injury (TBI), to include headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1969 to May 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In March 2013, the RO denied an increased rating for PTSD as well as entitlement to TDIU, while in January 2014 the RO denied a claim of service connection for residuals of a TBI.  The Veteran appealed from the determinations in these cases, and the matters are now before the Board.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in June 2015.  A transcript of the hearing has been associated with the claims file.  During his hearing, the Veteran suggested that he may wish to file a claim of service connection for a headache disorder as a separate and distinct matter from his claim of service connection for a TBI.  Should the Veteran decide to do so, the Board suggests that he submit an express communication to that effect, letting the RO know of his intent to file a new claim.

The issue of service connection for residuals of a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the entire rating period, PTSD has been productive of total occupational and social impairment.

2.  The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for PTSD have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411(2014).

2.  The criteria for TDIU have not been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTDS

The Veteran, whose service-connected PTSD is currently rated as 70 percent disabling effective April 1, 2006.  He is currently seeking a higher evaluation for the disability.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this General Rating Formula, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2014).

After reviewing the entire claims file, the Board finds that the Veteran's PTSD has more nearly approximated the criteria for a 100 percent rating throughout the period on appeal, as it has been productive of total occupational and social impairment.

During his June 2015 hearing before the undersigned, the Veteran testified that when he first left active duty he "was having problems with . . . relationships and . . . around co-workers."  This difficulty is illustrated by a history which includes 12 separate arrests, three divorces, and both drug and alcohol use.  He went on to state that he "just can't work around other people [because] they tend to annoy" him, and his annoyance regularly "leads to fights."

On VA examination in March 2013, PTSD was related to symptoms of reexperiencing, sensitivity to and avoidance of reminders of his stressor-event, hypervigilance, increased startle response, memory gaps, concentration difficulty, sleep disturbance, crying spells, low moods, and difficulty with decisions.  While the VA examiner recognized the Veteran's alcohol abuse, he commented that "[t]he bulk of [the Veteran's] impairment is ascribable to the PTSD, with the alcohol abuse seen as in remission, not making a significant contribution to impairment at this time." The Veteran's specific complaints of "memory and concentration difficulty . . . are seen as symptoms of the PTSD with depression, not meriting a separate diagnosis."

The Veteran reported that he was unable to work due to symptoms which included "memory and concentration difficulty, [and an] inability to tolerate being around people."  The examiner's final conclusion was that the Veteran "functions at a low level vocationally and socially," but that "it is not at least as likely as not that his PTSD alone would make it impossible for his to get and keep substantially gainful employment.  He would likely have difficulty if in a job that required him to have contact with the public, or to work in an environment that had noise or activity behind him."  While of some probative weight, the Board notes that in reaching this conclusion the VA examiner failed to fully consider the Veteran's vocational history.  

An April 2013 letter from a woman who lives with the Veteran, commented that the Veteran's memory is poor, requiring constant reminders regarding appointments and "other daily things."  The Veteran often must be reminded of activities he participated in the day before, and typically stays at home - in part out of a feeling that he is being watched or followed.  A February 2013 social worker note confirmed that the Veteran has agoraphobia in gatherings or crowds, in addition to anxiety, pervasive feelings of being unsafe, jumpiness, heightened startle response and memory loss.

A June 2013 VA vocational counseling report noted that "[g]iven the Veteran's service-connected PTSD, jobs that require substantial interpersonal communication as a core part of the job could aggravate existing psychiatric/psychological disabilities," and concluded that the combination of his "limited work history, substance abuse, criminal records, and lack of training [represent] further challenges [he] will face in overcoming [his] vocational impairment."  The report went on to comment that the combination of his service-connected disabilities result in "long-term vocational complications that the Veteran may never be able to overcome."

VA examination in February 2015 again confirmed that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The Veteran reportedly spent much of his time watching TV, and his symptoms continued to include depressed mood, anxiety, chronic sleep impairment, memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

As the foregoing shows, the Veteran's PTSD symptoms individually have not been productive of gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of causing harm to himself or others, or disorientation to time or place.  Nonetheless, the Board finds that the Veteran's overall PTSD-related disability picture has resulted in total occupational and social impairment.  The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

Thus, to the extent that the Veteran's symptoms may not rise to the level of those specifically enumerated within the rating criteria, the Veteran's occupational and social impairment has nonetheless been total throughout the period on appeal.  Accordingly, resolving reasonable doubt in the Veteran's favor the Board concludes that the Veteran's PTSD has been 100 percent disabling.  38 C.F.R. §§ 4.3, 4.7.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Having granted a total rating for PTSD, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


Total Disability Rating Based on Individual Unemployability

The Veteran contends that his service-connected disabilities - PTSD and hearing loss - rendered him unable to maintain gainful employment.  In light of the Board's grant of a 100 percent rating for PTSD, the Veteran's total combined rating has thus been 100 percent throughout the period on appeal.  A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  

Here, a 100 percent rating has been assigned for PTSD, and thus the Veteran meets the combined schedular rating percentage requirements for the award of TDIU under 38 C.F.R. § 4.16(a) (2014).  However, because a 100 percent rating has already been assigned for PTSD, the Board's consideration of whether the Veteran is entitled to TDIU is limited to the question of whether his remaining service-connected disability, bilateral hearing loss, alone causes him to be unable to maintain gainful employment.   

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to Special Monthly Compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  VA must consider a TDIU claim despite, the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s),  if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that, if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating if VA finds that a separate disability support a TDIU independent of the other 100 percent disability rating).

Here, the Veteran has raised a claim of entitlement to TDIU based on his PTSD.  Thus, the total rating assigned for PTSD subsumes any claim of TDIU based on that same disability and the claim for TDIU on such a basis is rendered moot.  To the limited extent that the Veteran may have been attempting to raise entitlement to TDIU based on his non-compensably disabling hearing loss, the Board notes that there is no evidence of record to suggest that such disability - without consideration of the impact of PTSD - causes him to be unable to maintain gainful employment.  This conclusion was confirmed on VA examination in March 2013 when it was observed that the Veteran's hearing loss "would limit his ability to work in an environment where he must wear ear protection due to excessive noise exposure or that requires specific hearing acuity for safety reasons."  This limitation, however, does not render the Veteran unable to work due to his service-connected hearing loss, and no probative evidence of record suggests as much.  Thus, TDIU is denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in February 2013, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in February 2015, December 2014 and March 2013, over the course of which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.



ORDER

A rating of 100 percent for PTSD is granted.

Entitlement to TDIU is denied.


REMAND

Notice to the Veteran

The Veteran is seeking service connection for residuals of a TBI, which he contends includes headaches.  Unfortunately, VA has not provided the Veteran adequate notice with descriptions of the information and evidence needed to substantiate the claim, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  Before the Board can continue with its adjudication, appropriate notice must be sent, and the Veteran afforded time to respond.

Supplemental Statement of the Case

The Veteran had a VA examination in December 2014, after which a new statement of the case was not issued.  Under 38 U.S.C.A. § 7105(e), the Board will initially review any evidence that an appellant or his representative submits with, or after, the filing of a VA Form-9 (i.e., Appeal to Board of Veterans' Appeals) when such form is received on or after February 2, 2013.  38 U.S.C.A. § 7105(e); See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  

Here, the newly added evidence in the form of the Veteran's December 2014 examination was not submitted by the Veteran or his representative, but rather was generated by VA, and thus the provisions of 38 U.S.C.A. 7105(e) are not applicable.  The Board thus finds that the issue must be remanded for consideration by the RO and issuance of a supplemental statement of the case before the Board may proceed with its adjudication.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice, compliant with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), regarding the evidence necessary to substantiate a claim of service connection for residuals of a TBI, including headaches.

2.  After providing the notification described above, and waiting an appropriate time to allow the Veteran to respond, readjudicate the claim for service connection for residuals of a TBI, including headaches, in light of all the evidence of record, and provide the Veteran with a Supplemental Statement of the Case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


